Citation Nr: 1216740	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs 


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1962 to December 1966 and from July 1967 to May 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Buffalo, New York. 

A November 2010 Board decision remanded the issue of an increased rating for diabetes mellitus.  The development for such has been completed and the case returned to the Board for further appellate adjudication.  

The Board notes that the November 2010 Board decision additionally dismissed the Veteran's claims for increased ratings for peripheral neuropathy of the right and left upper and lower extremities and granted a claim for a total rating based on individual unemployability (TDIU).  

A February 2012 supplemental statement of the case from the Appeals Management Center (AMC) denied a claim for an earlier effective date for the grant of TDIU.  There is no indication in the record that the Veteran ever disagreed with the effective date of his TDIU, which had been granted in the November 2010 Board decision.  The AMC did provide the Veteran with an application for TDIU in December 2010 (VA Form 21-8940) and in February 2011, indicating that he should return such application as he may be entitled to an earlier effective date.  The Veteran did not return the VA Form 21-8940.  Thus, the Board will not consider such issue as being on appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that there is a regulation of the Veteran's activities due to his diabetes mellitus.

CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in September 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A September 2007 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a September 2007 communication, and the claim was thereafter readjudicated in, most recently, February 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran is a retired Veterans' Representative.  He held such employment at the beginning of the relevant period.  The Board has concluded that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  In this regard, where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating higher than 20 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Under the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating. The provisions of 38 C.F.R. § 4.7  pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156   (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

The Board has thoroughly reviewed the entire record, to include VA examinations conducted in September 2005, August 2008, and May 2011, as well as private treatment and VA treatment records.  The most recent VA examination in May 2011 indicates specifically that the Veteran's activities have not been regulated.  There is no documentation of medical evidence of a restriction of occupational and recreational activities because of the Veteran's diabetes.  Thus, the Veteran's diabetes mellitus disability does not warrant a rating higher than 20 percent at any point during the relevant period.

The Board additionally notes that the Veteran is compensated for peripheral neuropathy of all four extremities, the appeal of which was dismissed in the November 2010 Board decision.  Additionally, the record indicates that the Veteran has regular eye check-ups with no indication of diabetic retinopathy noted.  There is no indication in the voluminous private treatment records that the Veteran has complained of or been treated for any other disability related to his diabetes mellitus.  Therefore, additional separate evaluations for complications of diabetes are not warranted here.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected diabetes mellitus but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability and the Veteran is already being compensated for TDIU for service-connected disabilities (namely, his psychiatric disability), referral for extraschedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


